DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to Application No. 16/847502, filed on 4/13/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follows. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a notification system configured to indicate suggested locations for changing the information displayed in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a notification system configured to indicate suggested locations for changing the information displayed” in claim 2. invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of to indicate suggested locations for changing the information displayed. The specification does not tie the notification system to any corresponding structure in the specification. The specification in paragraph 0033 only states that the notification system 110 can be accomplished through wired or wireless means using standardized and/or proprietary protocols, but does not provide sufficient detail as to how it indicates suggested locations for changing the information displayed. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of to indicate suggested locations for changing the information displayed. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are a system and claims 13-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite changes a display when transition conditions are satisfied, […] display configured to display information to observers outside of the for-hire vehicle;  […]to provide a location of the for hire vehicle; […]receive information […] […] to store a transition condition;  identify a location that satisfies the transition condition; determine directions to the location that satisfies the transition condition;  display the directions to the location […];  and determine when the transition condition has been satisfied, the determination being based at least in part on  location information received […][…]change the information displayed […]only when the transition condition is satisfied, wherein the transition condition is configured to comply with vehicle regulations, traffic laws, or statute. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically falls into the category of advertising and marketing activities as it relates to the field of advertising on for-hire vehicle.
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are A for-hire vehicle display system that automatically changes [..], the system comprising: a for-hire vehicle; a dynamic display unit attached to the for-hire vehicle, the dynamic display unit comprising an electronic display configured […];  a positioning system coupled to the for-hire vehicle, the positioning system configured to provide […]; and a display management system configured to control the dynamic display unit and […]from the on-board diagnostic system and the positioning system, the display management system comprising: 
 physical data storage configured to store[…]; and a physical processor configured to implement computer-readable instructions that configure the physical processor to:  display […] on a notification display; and determine […] by the display management system from the positioning system, wherein the display management system is configured to automatically change […] on the dynamic display unit […]. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application as they do not impose meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to the dependent claims:
Claim 2 recites further comprising a notification system configured to indicate suggested locations for changing the information displayed on the dynamic display unit.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 3 recites wherein the transition condition is satisfied when the for-hire vehicle and surrounding vehicles are stopped.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 4 recites wherein the transition condition is satisfied when the for-hire vehicle is located within a designated transition location.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application. The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 5 recites wherein the designated transition location is defined by statute. The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application. 
Claim 6 recites, wherein the designated transition location is off of a public right-of-way.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 7 recites wherein the designated transition location is greater than about 25 feet from a public right-of-way.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 8 recites, wherein the designated transition location is at a taxi stand. The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application. 
Claim 9 recites wherein the transition condition is satisfied when an average speed of neighboring vehicles is less than or equal to 20 mph. The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application. 
Claim 10 recites wherein the transition condition is satisfied when a speed of the for-hire vehicle is less than or equal to 20 mph.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 11 recites wherein the transition condition is satisfied when the for-hire vehicle is on a road whose speed limit is less than or equal to 20 mph.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 12 recites, wherein the display management system is configured to determine information to display on the dynamic display unit based at least partly on a planned navigation route.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 14 recites further comprising notifying an operator of the for-hire vehicle of a new message being displayed on the dynamic electronic display.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 15 recites wherein determining whether the transition condition is satisfied comprises determining if the speed of the for-hire vehicle is less than or equal to a speed threshold.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 16 recites, wherein the speed threshold is 20 mph.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 17 recites wherein determining whether the transition condition is satisfied comprises determining if the location of the for-hire vehicle is within a transition zone.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 18 recites wherein the transition zone includes a taxi stand.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 19 recites wherein the transition zone includes any location off of a public-right of way.  The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
Claim 20 recites wherein the transition zone includes any location that is at least 25 feet from a public right-of-way. The limitation merely further limits the abstract idea and does not integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in determination of the insights and offers presented at a particular location. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application.
Claims 1, 3-10, 12-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lobsenz (U.S. Pub. No. 20130246181) in view of Dukach (U.S. Pat. No. 6812851).
Regarding claim 1, Lobsenz teaches A for-hire vehicle display system that automatically changes a display when transition conditions are satisfied, the system comprising 
a for-hire vehicle (fleet vehicles including taxis and rental cars, Paragraph 0016)
a dynamic display unit attached to the for-hire vehicle, the dynamic display unit comprising an electronic display configured to display information to observers outside of the for-hire vehicle; (dedicated device which may be located within or on the outside of a vehicle and which functions to implement one or more of the following: receiving advertising data from a centralized system, displaying advertisements, Paragraph 0022)
a positioning system coupled to the for-hire vehicle, the positioning system configured to provide a location of the for hire vehicle; and (The device preferably also includes the ability to receive either wirelessly or via wired connection, vehicle data from the vehicle such as average and current speed data. Location data may be provided to the dedicated device either through an integrated GPS receiver within the device or from a GPS device otherwise present within the vehicle, Paragraph 0028)
a display management system configured to control the dynamic display unit and receive information from the on-board diagnostic system and the positioning system, the display management system comprising: physical data storage configured to store a transition condition (DVD 110 also includes local storage 330 which may be used to store operating system software, advertisement data received via download from CCS 100 and scheduling information for ads, for example, Paragraph 0075, Ad Scheduler, Paragraph 0076 and transition conditions are interpreted as restrictions disclosed in Paragraphs 0070 and 0071)
a physical processor configured to implement computer-readable instructions that configure the physical processor to (Paragraph 0075):
identify a location that satisfies the transition condition (“location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters”, Paragraph 0079-0080);
determine when the transition condition has been satisfied (Ad scheduler 390 component of DVD 110 provides functionality which determines which ads in local storage 330 are displayed and when, Paragraph 0076, transition conditions are interpreted as restrictions disclosed in Paragraphs 0070 and 0071)the determination being based at least in part on location information received by the display management system from the positioning system (Typically this information is provided by CCS 100 but may also be provided manually though one or more user input methodologies (such as keyboard, buttons, etc.) as is known in the art local to DVD, Paragraph 0076)
wherein the display management system is configured to automatically change the information displayed on the dynamic display unit only when the transition condition is satisfied, wherein the transition condition is configured to comply with vehicle regulations, traffic laws, or statute.(Another very important issue is any legal or regulatory issues associated with the use of DVDs 110 and displays on vehicles either now existing or later enacted/adopted. Location and operation of DVDs 110 must comply with these requirements which may be enacted for safety or other reasons. For example, if particular displays are prohibited in moving vehicles, it is possible to restrict the operation of displays in DVDs 110 only when the vehicle is either stopped or moving at a speed which is lower than a pre-determined value. Also, DVDs 11 0 could be restricted to operating only on certain roads and/or only within certain geographic areas. Again, each of these constraints can be designed such that operation always occurs within the bounds of the law and regulations, Paragraph 0070)
Lobsenz does not explicity teach:
determine directions to the location that satisfies the transition condition;
display the directions to the location on a notification display; and
However Dukah teaches:
determine directions to the location that satisfies the transition condition (Col. 27 lines 10-20); display the directions to the location on a notification display (Col. 28 lines 35). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lobsenz to include determine directions to the location that satisfies the transition condition and display the directions to the location on a notification display, as taught in Dukah, in order to direct the driver to the identified location. 
Regarding claim 3, Lobsenz in view of Dukah teaches the limitations of claim 1. Lobsenz further discloses wherein the transition condition is satisfied when the for-hire vehicle is stopped (particular displays are prohibited in moving vehicles, it is possible to restrict the operation of displays in DVDs 110 only when the vehicle is either stopped or moving at a speed which is lower than a pre-determined value, Paragraphs 0070-0071, and 0079 and Paragraph 0049).
Lobsenz does not explicitly disclose:
 and surrounding vehicles are stopped. 
However Dukach teaches and surrounding vehicles are stopped (“the fixed display might alter the messages it is displaying based on the speed of traffic going by it”, Col 45 lines 39-53). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lobsenz to include and surrounding vehicles are stopped, as taught in Dukach, in order to change the alter the message based on the surrounding vehicles speed (Col. 45 lines 39-53). 
Regarding claim 4, Lobsenz in view of Dukah teaches the method of claim 1. Lobsenz further discloses wherein the transition condition is satisfied when the for-hire vehicle is located within a designated transition location. (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets designated transition locations to be the specific locations or within specific geographic perimeters disclosed in Lobsenz.
Regarding claim 5, Lobsenz in view of Dukah teaches the method of claim 4. Lobsenz further discloses wherein the designated transition location is defined by statute (“Location and operation of DVDs 110 must comply with these requirements which may be enacted for safety or other reasons", Paragraph 0070).
Regarding claim 6, Lobsenz in view of Dukah teaches the limitations of claim 4. Lobsenz further discloses wherein the designated transition location is off of a public right-of-way (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets specific geographic location to be a public right of way.
Regarding claim 7, Lobsenz in view of Dukah teaches the limitations of claim 4. Lobsenz further discloses wherein the designated transition location is greater than about 25 feet from a public right-of-way.  (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets specific geographic location to be a location greater than about 25 feet from a public right of way.
Regarding claim 8, Lobsenz in view of Dukah teaches the limitations of claim 4. Lobsenz further discloses wherein the designated transition location is at a taxi stand. (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets a specific location to be a taxi stand. 
Regarding claim 9, Lobsenz in view of Dukah teaches the limitations of claim 1.
Lobsenz does not disclose:
 wherein the transition condition is satisfied when an average speed of neighboring vehicles is less than or equal to 20 mph.
However Dukach teaches “the fixed display might alter the messages it is displaying based on the speed of traffic going by it” (Col 45 lines 39-53). Therefore it would have been obvious to try by one of ordinary skill in the art at the time the invention was made to alter the messages the fixed display is displaying when the neighboring vehicles reach speeds less than or equal to 20 miles per hour. Since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 10, Lobsenz in view of Dukah teaches the limitations of claim 1. Lobsenz further discloses wherein the transition condition is satisfied when a speed of the for-hire vehicle is less than or equal to 20 mph. (This data can be used, for example, to ensure that ads are displayed only when speed is at zero (vehicle stopped) or, for example, at a current speed of less than 15 miles per hour., Paragraph 0080).
Regarding claim 12, Lobsenz in view of Dukah teaches the limitations of claim 1. Lobsenz further discloses wherein the display management system is configured to determine information to display on the dynamic display unit based at least partly on a planned navigation route (the unique data available in vehicles such as automobiles to provide and track highly targeted advertising opportunities. Such data may include, for example, present location, present speed, average speed, typical routes travelled, and typical vehicle location at various times during the typical week., Paragraph 0018 and "using data from a specific vehicle such as typical routes travelled and combining that with known data about traffic volume, can provide valuable information regarding how much "exposure" a specific vehicle receives during a typical day., Paragraph 0012).
Regarding claim 13, Lobsenz teaches a method of changing a message displayed on a dynamic electronic display attached to a for-hire vehicle (leverage data which may be available externally in combination with specific vehicle data to further target advertising. Paragraph 0019), the method comprising: 
receiving vehicle information comprising a speed of the for-hire vehicle and a location of the for-hire vehicle; (leverage the unique data available in vehicles such as automobiles to provide and track highly targeted advertising opportunities. Such data may include, for example, present location, present speed, average speed, typical routes travelled, and typical vehicle location at various times during the typical week, Paragraph 0018) 
receiving message data comprising a list of messages and associated display parameters wherein each message is associated with at least one display parameter; (Paragraph 0025-0026 and "Thus, using advertiser application 170,advertisers can, for example, upload advertisements to advertisementsdatabase 150 as well as make ad buys and provide and update advertiser related information and preferences., Paragraph 0039). 
determining, for at least one message from the list of messages, whether a display condition is satisfied wherein the display condition comprises satisfying one or,more of the at least one display parameter associated with the at least one message from the list; (Other related information associated with each ad may alsobe included in the transmission to the DVDs 110 such as restrictions (typically dictated by advertisers) on locations, times, speeds etc. during which each specific ad may be displayed, Paragraph 0065)
identifying a location that satisfies a transition condition (“location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters”, Paragraph 0079-0080);
determining, using at least one computer processor, whether a transition condition is satisfied based at least in part on the location of the vehicle (“location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters”, Paragraph 0079-0080); and changing the message displayed on the dynamic electronic display if the display condition is satisfied and the transition condition is satisfied (Each DVD 110, given the availability of ads and data regarding when each ad should be displayed in local storage, can now operate independently with or without ongoing communication with CCS 100 to display ads up until the time that DVD 110 receives new/different ads and/or instructions from ad serving engine 210 of CCS 100, Paragraph 0065).
Lobsenz does not explicity teach:
determining directions to the location that satisfies the transition condition;
displaying the directions to the location on a notification display; and
However Dukah teaches:
determine directions to the location that satisfies the transition condition (Col. 27 lines 10-20); display the directions to the location on a notification display (Col. 28 lines 35). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lobsenz to include determine directions to the location that satisfies the transition condition and display the directions to the location on a notification display, as taught in Dukah, in order to direct the driver to the identified location. 
Regarding claim 15, Lobsenz in view of Dukah teaches the limitations of claim 13. Lobsenz further discloses wherein determining whether the transition condition is satisfied comprises determining if the speed of the for-hire vehicle is less than or equal to a speed threshold (For example, if particular displays are prohibited in moving vehicles, it is possible to restrict the operation of displays in DVDs 110 only when the vehicle is either stopped or moving at a speed which is lower than a pre-determined value, 0070).
Regarding claim 16, Lobsenz in view of Dukah teaches the claim limitations of claim 15. Lobsenz further discloses wherein the speed threshold is about 20 mph. (ensure that ads are displayed only when speed is at zero (vehicle stopped) or, for example, at a current speed of less than 15 miles per hour, Paragraph 0079 and 0080).
Regarding claim 17, Lobsenz in view of Dukah teaches the limitations of claim 13. Lobsenz further discloses wherein determining whether the transition condition is satisfied comprises determining if the location of the for-hire vehicle is within a transition zone. (location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080, "geographic zone", Paragraph 0081).
Regarding claim 18, Lobsenz in view of Dukah teaches the limitations of claim 17. Lobsenz further discloses wherein the transition zone includes a taxi stand. (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets a specific location to be a taxi stand.
Regarding claim 19, Lobsenz in view of Dukah teaches the limitations of claim 17. Lobsenz further discloses wherein the transition zone includes any location off of a public-right of way. (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets specific geographic location to be a public right of way. 
Regarding claim 20, Lobsenz in view of Dukah teaches the limitations of claim 17. Lobsenz further discloses wherein the transition zone includes any location that is at least 25 feet from a public right-of-way. (In addition, location data can be used to ensure ads are displayed, if desired, only at specific locations or within specific geographic perimeters, Paragraph 0080). The examiner interprets specific geographic location to be a location greater than about 25 feet from a public right of way.
Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lobsenz (U.S. Pub. No. 20130246181) in view of Dukah (U.S. Pat. No. 6812851) in further view of Altman (U.S. Pub. No. 20130013412).
Regarding claim 2, Lobsenz teaches the limitations of claim 1. 
Lobsenz in further view of Dukah does not disclose:
further comprising a notification system configured to indicate suggested locations for changing the information displayed on the dynamic display unit.
However Altman teaches further comprising a notification system configured to indicate suggested locations for changing the information displayed on the dynamic display unit (Paragraph 0123).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lobsenz in view of Dukah to include further comprising a notification system configured to indicate suggested locations for changing the information displayed on the dynamic display unit, as taught in Altman, in order to provide the taxi driver with relevant information about the advertisements and route. (Paragraph 0123). 
Regarding claim 14, Lobsenz in view of Dukah teaches the limitations of claim 13. 
Lobsenz does not disclose:
 further comprising notifying an operator of the for- hire vehicle of a new message being displayed on the dynamic electronic display.
However Altman teaches further comprising notifying an operator of the for- hire vehicle of a new message being displayed on the dynamic electronic display (Paragraph 0123). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lobsenz in view of Dukah to include further comprising notifying an operator of the for- hire vehicle of a new message being displayed on the dynamic electronic display, as taught in Altman, in order to provide the taxi driver with relevant information about the advertisements and route (Paragraph 0123).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lobsenz (U.S. Pub. No. 20130246181) in view of Dukah (U.S. Pat. No. 6812851) in further view of Shutter (U.S. Pub. No. 20130166387).
Regarding claim 11, Lobsenz in view of Dukah teaches the limitations of claim 1. Lobsenz in view of Dukah does not teach:
 wherein the transition condition is satisfied when the for-hire vehicle is on a road whose speed limit is less than or equal to 20 mph.
However Shutter teaches “The advertising program 204 obtains the speed limit data 500(3) for the road segment and compares the speed limit to the speed of travel of the mobile device” (Paragraph 0070). Therefore it would have been obvious to try by one of ordinary skill in the art at the time the invention was made to make the transition condition the speed limit of the road segment (ie, 20 miles per hour). Since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Relevant Prior Art Not Cited
Gottesman (US 20090112723) teaches the use of tracking location data of public transportation and displaying advertisements as appropriate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/28/2022